Affirmed and Memorandum Opinion filed February 26, 2009







Affirmed
and Memorandum Opinion filed February 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00516-CR
NO. 14-08-00517-CR
____________
 
CHRISTOPHER MOFFETT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District
Court
Harris County, Texas
Trial Court Cause Nos.
1131017 & 1131018
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of Aguilty@ to the offenses of aggravated sexual assault (Trial Court
Cause No. 1131017, Appeal No. 14-08-00516-CR) and aggravated robbery (Trial
Court Cause No. 1131018, Appeal No. 14-08-00517-CR).  On June 5, 2008, the
trial court sentenced appellant in each case to confinement for ten years in
the Institutional Division of the Texas Department of Criminal Justice and
assessed a fine of $10,000, the sentences to run concurrently.  Appellant filed
a notice of appeal in each case.




Appellant=s appointed counsel filed a brief in
which he concludes both appeals are wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record in
each case and demonstrating why there are no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record in each case and file a pro se response.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this
date, more than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record in each case and counsel=s brief and agree each appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record in each case.  A discussion of the brief would add nothing to the
jurisprudence of the state.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827-28 (Tex. Crim. App. 2005)
Accordingly,
the judgment of the trial court is affirmed in each case.
 
PER CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b).